ORDER

The Court having considered the joint petition of the Attorney Grievance Commission of Maryland and the Respondent, James E. Joyner, to suspend the Respondent from the practice of law in the State of Maryland for a period of nine (9) months, it is the 4th day of September, 2003,
ORDERED, by the Court of Appeals of Maryland, that the joint petition be, and it is hereby granted, and the Respondent, James E. Joyner, is suspended from the practice of law in this State of Maryland for a period of nine (9) months; and it is further,
ORDERED, prior to his reinstatement to the practice of law, Respondent shall: consult with the Lawyers’ Assistance Program of the Maryland State Bar Association; return to Margaret Jones to $500 fee she paid to him, and pay Petition*695er’s costs related to this disciplinary action in the amount of $710; and it is further,
ORDERED, Respondent shall accept no new clients in the interim between the date of this Order and the date the suspension begins; and it is further.
ORDERED, that the said suspension shall commence on September 15, 2003, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of James E. Joyner from the register of attorneys, and shall certify that fact to the Trustees of the Clients’ Protection Fund and the clerks of all judicial tribunals in this State.